              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DAVISON,

            Plaintiff,                 CIVIL ACTION NO. 3:15-cv-01373

            v.                         (SAPORITO, M.J.)

STACEY LYNN KENNEDY, et al.,

            Defendants.

                            MEMORANDUM

     This federal civil rights action was commenced on July 14, 2015,

when the plaintiff, David Davison, represented by counsel, filed his

original complaint, asserting a variety of federal civil rights and state law

claims against a number of defendants. (Doc. 1.) On February 11, 2016,

on the defendants’ motion, the Court dismissed several claims and most

of the defendants from this action. (Doc. 24; Doc. 25.)1 After this

dismissal, only two of the defendants remained: parole officers

Christopher Taylor and Douglas Sheaffer.

     The case was subsequently assigned to us upon the consent of the




     1 See Davison v. Kennedy, Civil Action No. 3:15-1373, 2016 WL
538906 (M.D. Pa. Feb. 11, 2016) (opinion); Davison v. Kennedy, Civil
Action No. 3:15-1373, 2016 WL 538907 (M.D. Pa. Feb. 11, 2016) (order).
parties, pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules

of Civil Procedure. (Doc. 29; Doc. 30.) On January 9, 2017, the plaintiff

filed his amended complaint, which substituted Valerie Taylor,

Administrator of the Estate of Christopher Taylor, in place of her

decedent, and which pared the plaintiff’s claims down to those federal

civil rights that survived dismissal. (Doc. 40.)

      Following the close of discovery, the remaining defendants filed a

motion for summary judgment, together with a statement of material

facts, evidentiary exhibits, and a brief in support. (Doc. 80; Doc. 81; Doc.

82.) The plaintiff has filed a brief in opposition, together with a response

to the statement of material facts and additional evidentiary exhibits.

(Doc. 85; Doc. 86.) The defendants have filed a reply brief. (Doc. 89.) The

matter is ripe for disposition.

 I.   BACKGROUND

      The material facts of this case are largely undisputed.

      On May 5, 2008, following a guilty plea, the plaintiff was convicted

of felony aggravated assault and sentenced by the Court of Common

Pleas for Lackawanna County, Pennsylvania, to serve a term of




                                    -2-
imprisonment followed by a term of special probation. 2 As a condition of

his special probation, Davison was to refrain from assaultive behavior.

     On March 25, 2015, Davison was serving his term of special

probation and subject to the supervision of the Pennsylvania Board of

Probation and Parole (the “Board”). Agent Taylor was his supervising

parole agent. Agent Taylor apparently received a phone call from a

complainant, Stacy Kennedy, who alleged that she had been sexually

assaulted by Davison.

     Agent Taylor asked Agent Sheaffer to accompany him and assist

him in meeting with Kennedy. Agent Sheaffer was not familiar with

Davison or Kennedy, but he was familiar with the Carbondale area,


     2 “‘Special’ probation following a state sentence is authorized by 61
Pa. [Cons. Stat. Ann.] § 6133(a). Although this section provides for
probation supervised by the Pennsylvania Board of Probation and
Parole . . . , the trial court nevertheless retains the power, authority, and
jurisdiction to assess whether the defendant violated his or her special
probation, to revoke it and to re-sentence the defendant following a
revocation.” Commonwealth v. Brooke, No. 2289 EDA 2012, 2013 WL
11262891, at *1 n.2 (Pa. Super. Ct. June 17, 2013) (citing Commonwealth
v. Mitchell, 955 A.2d 433, 440–41 (Pa. Super. Ct. 2008)). “The Board’s
function regarding special probationers is supervisory, and it ‘does not
have the power to grant or establish the terms of or to revoke probation.’”
Menifee v. McVey, Civil Action No. 09-104, 2009 WL 413773, at *2 (W.D.
Pa. Feb. 17, 2009). See generally Mitchell, 955 A.2d at 441 (Klein, J.,
concurring) (discussing the practical reasons for this sentence structure
involving a period of imprisonment followed by special probation).

                                    -3-
where Kennedy resided, because he was responsible for supervising

individuals on parole or probation who resided in that community.

     Agent Taylor contacted Aaron Haley, a detective with the

Carbondale police, and advised him that Kennedy wanted to file a report

that Davison had raped her. Agents Taylor and Sheaffer met Kennedy at

her apartment and drove her to the police department, which was nearby.

Taylor and Sheaffer were only at Kennedy’s apartment for a few minutes

and did not search for any evidence there.

     At the police department, they met with Detective Haley, whom

Agent Sheaffer had known professionally for many years. Detective

Haley interviewed Kennedy, with Agents Taylor and Sheaffer present.

According to an affidavit of probable cause later prepared by Detective

Haley:

            At approximately 0940Hrs. Agent Taylor along with
         Agent Doug Sheaffer accompanied Ms. KENNEDY to
         the C.I.D. within the Carbondale Police Department for
         an interview on the alleged rape. Ms. KENNEDY stated
         that she first met Mr. DAVISON about three weeks ago
         at the Mall in Dickson City. Ms. KENNEDY stated she
         was with two of her children at this time, when Mr.
         DAVISON approached her. Ms. KENNEDY stated
         during this time, at the food court, they exchanged
         phone numbers to set up a future date. Ms. KENNEDY
         stated that Mr. DAVISON took her to Olive Garden one
         time on a lunch date in Dickson City and they had a few


                                  -4-
drinks. Ms. KENNEDY state there was a time Mr.
DAVISON took her to his mother’s business [and] home
in the Clark Summit area. Ms. KENNEDY stated that
she was never intimate with Mr. DAVISON and that he
wanted to have a relationship with her, but she stated
that she wasn’t ready for a relationship with him and
that’s when things started to get bad. Ms. KENNEDY
stated that it was the Monday before the rape, March
15, 2015, she was a passenger in Mr. DAVISON’s black
Mercedes vehicle. Ms. KENNEDY stated that he took
[her] out to some state park, which was believed to be
the Lackawanna State Park in Benton Twp.[,]
Lackawanna County. Ms. KENNEDY state[d] that
while parked at the park, Mr. DAVISON tried to
sexually assault[] her by groping her and putting his
hands inside her shirt, and Ms. KENNEDY stated she
told him to stop and he became psycho, telling her he
gets what he wants. Ms. KENNEDY stated that he sped
out of the park area at a high rate of speed, and drove
her back to her apartment in Carbondale, without
talking about anything the whole trip back. Ms.
KENNEDY stated that as she was getting out of Mr.
DAVISON’s car, he told her that this wasn’t over and
Dave gets what Dave wants, then sped off and left. Ms.
KENNEDY then stated on Friday, March 20, 2015[,] it
was around 945-1000Hrs.[,] she was in her bedroom,
wearing a t-shirt and boxer shorts when she heard
someone enter the apartment. Ms. KENNEDY stated
that she went out of her bedroom into the kitchen area,
and found Mr. DAVISON entering through the back
door. Ms. KENNEDY stated she thought it was the
building manager at first, named Glenn Donahue. Ms.
KENNEDY stated that she thought the rear door to the
apartment was locked but she stated it wasn’t. Ms.
KENNEDY stated her front door to the apartment was
locked. MS. KENNEDY stated that she began to tell Mr.
DAVISON that he has serious issues and that she didn’t
want to continue having a relationship with him. Ms.


                         -5-
KENNEDY stated that Mr. DAVISON forced her
backwards into her bedroom, pushed her down on to a
couch, and raped her. Ms. KENNEDY stated that she
didn’t scream for help, and that he was very strong while
holding her down. Ms. KENNEDY stated that Mr.
DAVISON was wearing a Harley Davidson motorcycle
jacket with a tan[n]ish knitted sweater underneath, and
jeans. Ms. KENNEDY stated that he pulled his pants
down and her pants down and raped her. Ms.
KENNEDY stated that Mr. DAVISON ejaculated on
her, got up, pulled his pants up and stated I told you I
get what I want, then left. Ms. KENNEDY stated that
she didn’t see his penis, but stated the only
characteristics she noticed on Mr. DAVISON was that
he had lesions on his chest area. Ms. KENNEDY stated
she saw the lesions on his chest . . . when he was on top
of her she could see down his sweater. Ms. KENNEDY
stated when Mr. DAVISON was done raping her, she got
up and wiped the semen off her stomach and vagina area
with a [b]unch of paper towels, and threw them in the
garbage.

   At this time, this officer asked why she waited five
days to notify law enforcement, and she stated she was
afraid of Mr. DAVISON and found out he was on parole
and decided this morning to call the state parole agents
to file the report. This officer asked Ms. KENNEDY to
provide a written statement on everything she told this
officer, but stated she couldn’t at this time, due to her
having to go to work at 1130Hrs. This officer along with
both agents explained to Ms. KENNEDY that it was
very important that she write a detailed statement and
that we would call her work place to let them know she
was going to be late, due to being a victim of a serious
crime, to which she stated she didn’t want to do that
because she just started the job. This officer asked Ms.
KENNEDY if I could escort her to her apartment to take
pictures and to possibly gather the paper towels that


                          -6-
         [she] stated was still in the garbage since that Friday
         morning, to which she stated yes. Before leaving the CID
         this officer handed Ms. KENNEDY a yellow tablet and
         asked her to provide a statement and to contact this
         officer when completed or by Monday, [March] 30th,
         when this officer would be back to work. Ms. KENNEDY
         also gave a brief written statement to state parole
         agents [which] stated that she was sexually abused by
         Mr. DAVISON. 3 Ms. KENNEDY also provided this
         officer with a car key belonging to one of Mr.
         [DAVISON]’s Mercedes.

(Doc. 81-1, at 24–25.)

     After Detective Haley interviewed Kennedy, Agent Sheaffer asked

Detective Haley in private if he believed Kennedy because she was

“somewhat unemotional” and Agent Sheaffer was not experienced in

conducting these types of interviews. At his deposition, Agent Sheaffer

testified that Haley responded that he did believe her, but he had to do

further investigation. For his part, Detective Haley testified at his

deposition that, upon conclusion of the interview, he had no doubts about

Kennedy’s verbal statement—he only came to doubt her veracity through



     3 The handwritten note stated: “My name is Stacy Lyn Kennedy[.]
I was sexually assaulted / raped by David Davison on Friday, March
20th[,] 2015[,] at my residence [at] 76 S. Main St[.,] Carbondale, Pa[.]
18407 . . . . I am in fear for my life and my children[’]s li[ves] due to the
actions he brought forth upon me[,] and he verbally threaten[ed] to kill
me and my children[.]” (Doc. 81-1, at 16.)
                                                   (continued on next page)

                                    -7-
the course of his follow-up investigation.

        Following the interview, Agent Taylor discussed the case with the

Scranton district director, who approved Davison’s arrest. 4 Within hours

after the interview with Kennedy, Agents Taylor and Sheaffer,

accompanied by other parole agents and local police officers, arrested

Davison at his home and took him to the parole office, and then to county

jail.

        On March 26, 2015, Agent Taylor prepared a written notice of

charges, informing Davison that he was being charged with a technical

violation of special probation condition #5C, which required him to

refrain from assaultive behavior. In support, the notice stated: “On

03/20/2015 you sexually assaulted Stacy Lyn Kennedy.” (Doc. 81-1, at 19.)

Davison was served with the notice of charges on March 27, 2015, but he

refused to sign it.

        On March 27, 2015, Agent Taylor completed a technical violation



        The defendants contend that a violation warrant was also
        4

approved and issued. The plaintiff disputes the issuance of a warrant.
We note that no copy of a warrant is found in the evidence before the
Court, but Agent Taylor’s arrest report does reference a warrant number
640120150029, purportedly filed on March 25, 2015. Whether a warrant
was issued, however, is not material to the disposition of the plaintiff’s
claims.

                                   -8-
arrest report recommending that Davison be detained pending

disposition of technical violation charges due to his assaultive behavior,

the seriousness of the charged offense, and the fact that this constituted

an early failure of special probation because Davison has only recently

been released from prison. Agent Taylor’s supervisor and the district

director concurred with the recommendation.

     In conjunction with his arrest report, Agent Taylor also completed

a supervision history form, in which he detailed the basis for the technical

violation charges:

           On 02/04/2015 the subject reported to the Scranton
        DO [for] supervision on a 4 year 7 month 7 day special
        probation sentence from Lackawanna [C]ounty for the
        offenses of Aggravated Assault (F2) and Harassment
        (M3). The effective date of the sentence is 01/23/2015
        with a maximum date of 08/30/2019.

           ....

           On 03/25/2015 this Agent received a voicemail from a
        Stacy stating she needed a call back ASAP regarding the
        subject. This Agent did speak with Stacy Kennedy who
        stated she had been raped by the subject and she was
        fearful for her life. The subject was advised to contact
        the Carbondale PD regarding the alleged rape. This
        Agent, Agent Sheaffer[,] and Detective Aaron Hailey of
        the Carbondale PD met with Stacy Kennedy on
        03/25/2015 at the Carbondale PD. Detective Hailey
        interviewed Stacy Kennedy and started an investigation
        on the alleged rape. The alleged victim, Stacy


                                   -9-
         Kennedy[,] did provide a written statement to this
         Agent that stated she was sexually assaulted/raped by
         David Davison and she was in fear for her life and he
         life of her children.

            This Agent notified [district director] Robert Jones of
         the statement and he authorized the arrest of David
         Davison. Parole supervision staff, along with multiple
         police departments, went to the subject’s residence and
         placed him into custody without incident. The subject
         was transported to the Scranton [district office] and
         then lodged at the Lackawanna County Prison without
         incident.

(Doc. 81-1, at 21.)

      Finally, that same day, Agent Taylor or his supervisor prepared a

transmittal letter, signed by Taylor’s supervisor, referring the case to the

county court for further proceedings. The transmittal letter advised that

Davison had been arrested for a technical violation, that he was being

held in custody at Lackawanna County Prison and had requested a

formal Gagnon I (probable cause) hearing, and that state parole staff

recommended that he be held in confinement pending disposition of the

technical violation.

      Together with a brief cover letter dated March 27 2015, and

summarizing the matter, Agent Taylor forwarded the transmittal letter,

notice of charges, arrest report, and supervision history to Lackawanna



                                   - 10 -
County for scheduling of Davison’s Gagnon I and II hearings.

     Immediately after the parole agents had departed following the

interview with Kennedy, Detective Haley went back to her apartment to

take photographs and gather any physical evidence. Haley noted the

presence of several surveillance cameras in the area surrounding her

apartment. Approximately one week later, on March 31, 2015, Detective

Haley obtained a copy of surveillance video footage from a bar located on

the ground floor of Kennedy’s apartment building. On April 1, 2015,

Detective Haley met with Davison’s attorney, who provided him with

potentially exculpatory text messages and video and photo images

exchanged between Davison and Kennedy prior to March 20, 2015.

Shortly after this meeting, Detective Haley and another police officer

reviewed the surveillance video footage, which was inconsistent with

Kennedy’s earlier statement. At the time period when she claimed he had

raped her, the video showed Kennedy and Davison both arriving at her

apartment’s front door and entering, then it showed Davison leaving

approximately one minute later, and Kennedy running down the stairs

after him 30 to 40 seconds later. At no time did it show Davison coming

up the stairs to her back door and entering her kitchen as she had stated



                                 - 11 -
in her interview.

      That same day, April 1, 2015, Detective Haley contacted Agent

Sheaffer and advised that, based on this additional evidence uncovered

through his follow-up investigation, he would not be pressing criminal

charges against Davison. 5 Agent Sheaffer relayed this information to

Agent Taylor and his supervisor on or about that same day. The technical

violation charge was withdrawn and Davison was released from

Lackawanna County Jail on April 7, 2015. 6

      On May 20, 2015, Detective Haley filed a criminal complaint

against Kennedy charging her with making false statements to law

enforcement, to which she ultimately pleaded guilty.

II.   LEGAL STANDARD

      Under Rule 56 of the Federal Rules of Civil Procedure, summary

judgment should be granted only if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” only if it might affect the



      5 In the meantime, there had been no communication between
Detective Haley and the defendants regarding Davison’s case.
     6 It is not altogether clear from the record who made the decision to

withdraw the charge and release Davison—state parole officials or
county probation officials—nor is it clear when the decision was made.

                                  - 12 -
outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of material fact is “genuine” only if the evidence “is such

that a reasonable jury could return a verdict for the non-moving party.”

Anderson, 477 U.S. at 248. In deciding a summary judgment motion, all

inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party’s evidence contradicts the

movant’s, then the non-movant’s must be taken as true.” Pastore v. Bell

Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir. 1994).

     The    party   seeking   summary       judgment   “bears the     initial

responsibility of informing the district court of the basis for its motion,”

and demonstrating the absence of a genuine dispute of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant makes

such a showing, the non-movant must set forth specific facts, supported

by the record, demonstrating that “the evidence presents a sufficient

disagreement to require submission to the jury.” Anderson, 477 U.S. at

251–52. Thus, in evaluating a motion for summary judgment, the Court

must first determine if the moving party has made a prima facie showing

that it is entitled to summary judgment. See Fed. R. Civ. P. 56(a); Celotex,

477 U.S. at 331. Only once that prima facie showing has been made does



                                   - 13 -
the burden shift to the nonmoving party to demonstrate the existence of

a genuine dispute of material fact. See Fed. R. Civ. P. 56(a); Celotex, 477

U.S. at 331.

       Both parties may cite to “particular parts of materials in the record,

including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for the

purposes of the motion only), admissions, interrogatory answers or other

materials.” Fed. R. Civ. P. 56(c)(1)(A). “An affidavit or declaration used

to support or oppose a motion must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the affiant

or declarant is competent to testify on the matters stated.” Fed. R. Civ.

P. 56(c)(4). “Although evidence may be considered in a form which is

inadmissible at trial, the content of the evidence must be capable of

admission at trial.” Bender v. Norfolk S. Corp., 994 F. Supp. 2d 593, 599

(M.D. Pa. 2014); see also Pamintuan v. Nanticoke Mem’l Hosp., 192 F.3d

378, 387 n.13 (3d Cir. 1999) (noting that it is not proper, on summary

judgment, to consider evidence that is not admissible at trial).

III.   DISCUSSION

       The plaintiff has asserted the violation of his rights under the



                                    - 14 -
Fourth and Fourteenth Amendments to the United States Constitution.

The defendants seek summary judgment on the merits of these claims,

arguing that they had probable cause to arrest and detain him, they had

no duty to continue to investigate the allegations against him after his

arrest, and his release from custody was not unreasonably delayed after

the defendants learned from police that he would not be criminally

charged.7

     A. Probable Cause

     “The proper inquiry in a section 1983 claim based on false arrest or

misuse of the criminal process is not whether the person arrested in fact

committed the offense but whether the arresting officers had probable

cause to believe the person arrested had committed the offense.” Dowling

v. City of Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988); see also Heilman

v. .W. Ponessa & Assocs., No. 4:07-cv-1308, 2008 WL 275731, at *9 (M.D.



     7  In their reply brief, the defendants also argue that they are entitle
to qualified immunity from the plaintiff’s federal civil rights claims. (See
Doc. 89.) This argument was not previously raised in their principal brief.
(See Doc. 82.) We decline to entertain this untimely argument. See Brooks
v. Reitz, Civil Action No. 1:12-CV-2045, 2013 WL 2039096, at *3 n.2 (M.D.
Pa. May 14, 2013) (“Arguments raised for the first time in a reply brief
are generally waived because fairness requires that nonmovants have the
opportunity to respond to any arguments presented by the movant.”).
                                                    (continued on next page)

                                   - 15 -
Pa. Jan. 30, 2008) (“To make out a Fourth or Fourteenth Amendment

claim, whether based on a theory of false arrest, false imprisonment, or

malicious prosecution, Heilman must demonstrate that revocation of his

parole and his subsequent arrest were accomplished without probable

cause.”). 8 “[P]robable cause . . . exists when the facts and circumstances

within the [charging] officer’s knowledge are sufficient in themselves to

warrant a reasonable person to believe that an offense has been or is

being committed by the person to be [charged].” Dempsey v. Bucknell

Univ., 834 F.3d 457, 467 (3d Cir. 2016); see also Wilson v. Russo, 212 F.3d

781, 789 (3d Cir. 2000) (“Probable cause exists if there is a ‘fair

probability’ that the person committed the crime at issue.”). Whether the

plaintiff actually committed the charged offense or was acquitted of the

charge is irrelevant to a probable cause analysis. See Wright v. City of

Philadelphia, 409 F.3d 595, 602 (3d Cir. 2005).

         As the Supreme Court has observed, “in dealing with
         probable cause, as the very name implies, we deal with

     8 We note that, although parole officers in Pennsylvania can arrest
parolees without a warrant for violations of their parole, “it is unclear
whether a parole officer must have probable cause to arrest a parolee for
parole violations, or whether a less demanding standard applies.” United
States v. Noble, 326 Fed. App’x 125, 127 (3d Cir. 2009). We need not
resolve this question, however, as we ultimately find that the defendants
had probable cause to arrest Davison.

                                  - 16 -
        probabilities. These are not technical; they are the
        factual and practical considerations of everyday life on
        which reasonable and prudent men, not legal
        technicians, act.” For this reason, the Court has
        eschewed “any rigid demand that specific ‘tests’ be
        satisfied” and has instead prescribed a “totality-of-the-
        circumstances approach” to the probable cause
        determination. That determination is necessarily fact-
        intensive, and it will usually be appropriate for a jury to
        determine      whether     probable     cause      existed.
        Nevertheless, summary judgment may be granted on
        the question of probable cause if a court concludes that
        “the evidence, viewed most favorably to the nonmoving
        party, reasonably would not support a contrary factual
        finding.”

Dempsey, 834 F.3d at 467–68 (quoting Illinois v. Gates, 462 U.S. 213,

230–31 (1983), and Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir.

1997)) (brackets and ellipsis omitted).

     Here, the defendants arrested Davison and initiated technical

violation proceedings against him based on a detailed verbal statement

by Kennedy alleging that he had broken into her home and sexually

assaulted her. She specifically identified Davison as her attacker, and it

is clear that he was well known to her. At the time of the interview, which

preceded Davison’s arrest by only a couple of hours, the interviewing

officers had no reason to disbelieve her. They were unaware of any

exculpatory evidence and there was nothing to suggest that she was an



                                  - 17 -
unreliable witness. Absent “[i]ndependent exculpatory evidence or

substantial evidence of the witness’s own unreliability that is known by

the arresting officers” to outweigh it, “a positive identification by a victim

witness, without more, would usually be sufficient to establish probable

cause.” Wilson, 212 F.3d at 790; see also Sharrar v. Felsing, 128 F.3d 810,

818 (3d Cir. 1997) (“When a police officer has received a reliable

identification by a victim of his or her attacker, the police have probable

cause to arrest.”) (assault victim identified her husband as attacker).

     The plaintiff suggests that probable cause was lacking because the

defendants failed to investigate further and obtain the exculpatory

surveillance video footage that ultimately cleared him of the anticipated

criminal charges. But police, or parole officers, have no obligation to

obtain exculpatory video footage—or other forms of evidence—where the

arresting officer was unaware of it at the time of the arrest. See Waters

v. Cheltenham Twp., 700 Fed. App’x 149, 153 (3d Cir. 2017) (“[E]ven

though the footage ultimately led to the withdrawal of criminal charges,

we still determine whether the proceeding was initiated without probable

cause ‘based on the information available to officers at the time the arrest

warrant was sought.’”) (brackets omitted); see also Dempsey, 834 F.3d at



                                    - 18 -
471 (“[W]e look only to the information available to the officer at the time

of the swearing of the affidavit of probable cause.”); Merkle v. Upper

Dublin Sch. Dist., 211 F.3d 782, 790 n.8 (3d Cir. 2000) (“[The arresting

officer] was not required to undertake an exhaustive investigation in

order to validate the probable cause that, in his mind, already existed.”);

Rodriguez v. Scranton Police Dep’t, No. 3:10cv2022, 2013 WL 74292, at

*9 (M.D. Pa. Jan. 4, 2013) (“[T]he mere absence of specific types of

incriminating evidence, such as forensic evidence or third-party

eyewitnesses, does not negate the probable cause established by other

types of incriminating evidence.”).

     Viewing the evidence in the light most favorable to the plaintiff, we

find that, based on the evidence known to the defendants at the time of

the plaintiff’s arrest, no reasonable jury could find that the defendants

lacked probable cause to arrest the plaintiff.

     B. Failure to Investigate

     The plaintiff appears to also argue that the defendants violated his

rights in their failure to continue to investigate and uncover the

exculpatory evidence that ultimately cleared him of criminal liability.

But “once [an arresting officer] ha[s] a reasonable basis to believe there



                                   - 19 -
[i]s probable cause, he [i]s not constitutionally required to ‘investigate

independently every claim of innocence.’” Waters, 700 Fed. App’x at 153;

see also id. at 153–54 (distinguishing cases where officer knew of

exculpatory evidence before arrest or warrant application); Wilson, 212

F.3d at 792 n.11 (“We also reject Wilson’s suggestion that he has a due

process claim because Russo should have done a better job of post-arrest

investigation.”); Patterson v. Sch. Dist. of Philadelphia, No. 99-CV-4792,

2000 WL 1020332, at *6 (E.D. Pa. July 19, 2000) (“Once a police officer

has discovered sufficient facts to establish probable cause, the officer has

no constitutional duty to further investigate in hopes of finding

exculpatory evidence.”).

     Viewing the evidence in the light most favorable to the plaintiff, we

find the defendants are entitled to judgment as a matter of law with

respect to the plaintiff’s claim that their failure to continue to investigate

after his arrest based on probable cause violated his constitutional rights.

     C. Delayed Release

     Finally, the plaintiff appears to argue that his release from county

jail was unreasonably delayed because it took six days for him to be

released after Detective Haley informed the defendants that he would not



                                    - 20 -
be filing criminal charges against Davison. Detective Haley reviewed the

exculpatory surveillance video footage on Wednesday, April 1, 2015. He

contacted Agent Sheaffer that same day and informed him that he would

not be filing criminal charges against Davison. Agent Sheaffer conveyed

that information to Agent Taylor and his supervisor.9 But Davison was

not released until the following Tuesday, April 7, 2015.

     As our sister court has previously observed, in addressing a similar

six-day delay in a parolee’s release:

            One would hope, of course, that once the board
         decides to release a detained parolee, the release will be
         effected as swiftly as possible. As Mr. Chief Justice
         Burger said in Morrissey v. Brewer, a parolee’s liberty,
         though conditional, is so valuable an interest that it is
         protected by the provisions of the Fourteenth
         Amendment. Accordingly, when a parole board decides
         that detention of a parolee is no longer justified, the
         speedy restoration of that liberty is obviously a matter
         of high priority. Nevertheless, it would be manifestly
         unfair for a court to hold a parole board liable for a
         constitutional violation whenever a parolee’s release is
         not effected as swiftly as the parolee (or the court) might
         desire. The due process standard is one of reasonable
         dispatch, not of instantaneous action.

Burgess v. Roth, 387 F. Supp. 1155, 1161–62 (E.D. Pa. 1975) (finding six-




     9 At his deposition, Agent Sheaffer was unable to recall if he relayed
the information that same day or the next day.

                                   - 21 -
day delay in parolee’s release not unreasonable, and therefore not

unconstitutional) (citation omitted); see also Regan v. Upper Darby Twp.,

363 Fed. App’x 917, 924–25 (3d Cir. 2010) (five-day delay in releasing

arrestee after posting bail not unreasonable).

      Here, the plaintiff was released six days after Detective Haley

advised Agent Sheaffer that he would not be filing criminal charges. We

note that the six-day period included a weekend, and that Davison’s

release required not only action by the defendants and their supervisors,

but also an order by the county court effecting his release. Cf. Evans v.

Community Educ. Ctrs., Inc., Civil Action No. 13-1642, 2015 WL

5334237, at *2 (E.D. Pa. Sept. 11, 2015) (noting that “only a court has

authority to release individuals from prison”). In addition, we note that

the decision to withdraw the violation charges would have involved an

exercise of the parole officials’ discretion, as the cessation of criminal

proceedings is not automatically dispositive of the technical violation

that had been charged. Under these circumstances, it was not

unreasonable to expect parole, court, and jail officials to take six days to

effect his release.

      Viewing the evidence in the light most favorable to the plaintiff, we



                                   - 22 -
find the defendants are entitled to judgment as a matter of law with

respect to the plaintiff’s claim that they unreasonably delayed his release

from jail after they were informed that local police would not be filing

criminal charges against him.

IV.   CONCLUSION

      For the foregoing reasons, the defendants’ motion for summary

judgment will be granted. Judgment will be entered in favor of the

defendants and against the plaintiff on all claims asserted in the

amended complaint.

      An appropriate Order will follow.




Dated: March 29, 2019                      s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                  - 23 -
